Citation Nr: 1031555	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for bowel incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for bowel incontinence and assigned a 
10 percent evaluation, effective May 30, 2006.  The Veteran 
expresses disagreement with the disability evaluation.  

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 30 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to an increased rating for the Veteran's service-
connected bowel incontinence.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his service-connected bowel 
incontinence is worse than the current evaluation contemplates.  
During the March 2010 hearing, the Veteran testified that he 
wears pads daily to prevent him from soiling his underwear.  He 
further added that his disability has caused anemia and small 
hemorrhoids, which overall, have led to a worsening of his 
service-connected disability.  A review of the record indicates 
that the Veteran's last VA examination for his service-connected 
bowel incontinence was in August 2007.  The record reflects that 
the veteran has not been afforded a more recent VA examination to 
assess the current severity of his bowel incontinence.  The Board 
finds that further examination is required so that the decision 
is based on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

It is also noted that the Veteran indicated during the hearing 
that he recently sought treatment for his service-connected bowel 
incontinence at Dr. Sommai Sehapayak's office.  The Board notes 
that private treatment records from February 2001 to November 
2009 are of record; however, the Veteran explained during the 
hearing that he underwent a colonoscopy in December 2009.  Thus, 
the RO should ensure that the claims folder contains updated 
private treatment records from Dr. Sommai Sehapayak.  

In short, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all available recent private medical 
records from Sommai Sehapayak, M.D., 
concerning treatment received by the 
Veteran for his service-connected bowel 
incontinence, not already associated with 
the claims file.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Arrange for the Veteran to undergo a VA 
gastrointestinal examination by a physician 
with appropriate expertise to determine the 
current degree of disability of the 
Veteran's service- connected bowel 
incontinence.  The examiner should identify 
and discuss all current manifestations of 
the Veteran's service-connected disability.  
The examiner is asked to provide an opinion 
as to whether the Veteran's bowel 
incontinence results in mild disability, 
with occasional episodes of abdominal 
distress; moderate disability, with 
evidence of frequent episodes of bowel 
disturbance with abdominal distress; or 
severe disability, with evidence of 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.

3.  Thereafter, readjudicate the claim 
currently on appeal.  If the benefit 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



